 



Exhibit 10.4
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “First Amendment”)
is made as of Oct 23, 2007, by and among AMB JAPAN FINANCE Y.K., as Initial
Borrower (the “Initial Borrower”), each Qualified Borrower listed on the
signature pages hereto (each of the Initial Borrower and each Qualified
Borrower, collectively, “Borrower”), AMB PROPERTY, L.P., as Guarantor (“AMB
LP”), AMB PROPERTY CORPORATION, as Guarantor (“AMB Corporation” and together
with AMB LP, the “Guarantors”), the Alternate Currency Banks (as hereinafter
defined), SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent.
W I T N E S S E T H:
     WHEREAS, each of Borrower, the Guarantors and the Banks (as in the Credit
Agreement) are party to that certain Amended and Restated Revolving Credit
Agreement, dated as of June 23, 2006 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”); and
     WHEREAS, the parties desire to modify the Credit Agreement upon the terms
and conditions set forth herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
     2. Amendment to Defined Terms. (a) Section 1.1 of the Credit Agreement is
hereby amended by adding the following new defined terms in the appropriate
alphabetical order:
          “Alternate Currency Advances” means the RMB Advances.
          “Alternate Currency Bank” means any Bank that is a party to the RMB
Credit Agreement.
          “Alternate Currency Borrower” means any RMB Borrower.
          “Alternate Currency Borrower Default” means any RMB Borrower Default.
          “Alternate Currency Borrower Event of Default” means any RMB Borrower
Event of Default.
          “Alternate Currency Collateral” means RMB Collateral.

 



--------------------------------------------------------------------------------



 



     “Alternate Currency Commitment” means the RMB Commitment.
     “Alternate Currency Commitment Proportion” means the RMB Commitment
Proportion.
     “Alternate Currency Event of Default” means an RMB Event of Default.
     “Alternate Currency Facility” means the credit facility contemplated by the
RMB Loan Documents.
     “Alternate Currency Letters of Credit” means RMB Letters of Credit.
     “Alternate Currency Letters of Credit Usage” means the RMB Letter of Credit
Usage.
     “Alternate Currency Loan Documents” means RMB Loan Documents.
     “Immediate Alternate Currency Event of Default” means any RMB Event of
Default described in Clause 11.1(v), (vi) or (vii).
     “Initial RMB Borrower” means Wealth Zipper (Shanghai) Property Development
Co., Ltd.
     “Majority Alternate Currency Banks” means the Majority RMB Lenders.
     “Majority RMB Lenders” has the meaning set forth in the RMB Loan Agreement.
     “Reallocation Borrowing” has the meaning set forth in Section 4(d) of the
First Amendment.
     “RMB Advances” has the meaning set forth in the RMB Credit Agreement.
     “RMB Borrower” has the meaning set forth in the RMB Credit Agreement.
     “RMB Borrower Default” has the meaning set forth in the RMB Credit
Agreement.
     “RMB Borrower Event of Default” has the meaning set forth in the RMB Credit
Agreement.

2



--------------------------------------------------------------------------------



 



     “RMB Collateral” has the meaning set forth in the RMB Credit Agreement.
     “RMB Commitment” has the meaning set forth in the RMB Credit Agreement.
     “RMB Commitment Proportion” has the meaning set forth in the RMB Credit
Agreement.
     “RMB Credit Agreement” means that certain RMB Revolving Credit Agreement,
dated as of the date hereof, between the RMB Borrower, the RMB Lenders and the
RMB Administrative Agent, which agreement is attached hereto as Exhibit A, as
the same may be modified, amended, supplemented or replaced from time to time.
     “RMB Event of Default” has the meaning set forth in the RMB Credit
Agreement.
     “RMB Lenders” has the meaning set forth in the RMB Credit Agreement.
     “RMB Letters of Credit” has the meaning set forth in the RMB Credit
Agreement.
     “RMB Letters of Credit Usage” has the meaning set forth in the RMB Credit
Agreement.
     “RMB Loan Documents” has the meaning set forth in the RMB Credit Agreement.
   (b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
existing definitions and replacing the same with the following definitions:
     “Credit Party” means any of Borrower, a Guarantor or an Alternate Currency
Borrower, and “Credit Parties” shall mean Borrower, Guarantors and Alternate
Currency Borrower, collectively.
     “Default” means any Guarantor Default, Borrower Default or any Alternate
Currency Borrower Default.
     “Event of Default” means any Guarantor Event of Default, Borrower Event of
Default or Alternate Currency Borrower Event of Default.
     “GAAP” means generally accepted accounting principles recognized as such in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a

3



--------------------------------------------------------------------------------



 



significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, provided that, with respect to
any RMB Borrower, “GAAP” shall mean the International Financial Reporting
Standards issued by the International Accounting Standards Board.
          “Loan Documents” means this Agreement, the Notes, the Guaranty, the
Qualified Borrower Joinder Agreement, the Ratifications, the Letter(s) of
Credit, the Letter of Credit Documents, the Security Documents and the Alternate
Currency Loan Documents.
          3. RMB Credit Facility. As contemplated by Section 9.5(c) of the
Credit Agreement, the Initial RMB Borrower and the RMB Lenders have entered into
the RMB Credit Agreement pursuant to which the RMB Borrower will have the right,
at its option, to make borrowings (including RMB Letters of Credit), and the RMB
Lenders will fund such borrowings, denominated in Chinese Renminbi in amounts of
up to 500,000,000 Chinese Renminbi, which borrowings shall be made in accordance
with the procedures set forth therein and the proceeds of which shall be used in
accordance with the terms thereof.
4. Alternate Currency Borrowings.
          (a) Notwithstanding anything to the contrary contained in the Loan
Documents and/or the Alternate Currency Loan Documents, in no event shall the
aggregate amount of outstanding Loans at any time plus the outstanding amount of
the Letter of Credit Usage plus the Yen equivalent amount of outstanding
Alternate Currency Advances plus the Yen equivalent of the outstanding amount of
the Alternate Currency Letters of Credit Usage, exceed the Facility Amount, and
the Credit Parties shall not request, and the Banks shall not make, any Loan (or
make any Letters of Credit available) or Alternate Currency Advance (or make any
Alternate Currency Letters of Credit available) if, after giving effect to the
making of such Loan, Letters of Credit, Alternate Currency Advance or Alternate
Currency Letters of Credit, the aggregate amount of all outstanding Loans and
Letters of Credit Usage and the Yen equivalent amount of all outstanding
Alternate Currency Advances and Alternate Currency Letters of Credit Usage would
exceed the Facility Amount.
          (b) Notwithstanding anything to the contrary contained in the Loan
Documents and/or the Alternate Currency Loan Documents, in no event shall any
Alternate Currency Bank be required to fund any Loans (or participate in any
Letters of Credit) or any Alternate Currency Advances (or participate in any
Alternate Currency Letters of Credit) if, after giving effect to the same, the
Alternate Currency Bank’s share of outstanding Loans (including its Pro Rata
Share of any Letters of Credit Usage) plus the Alternate Currency Bank’s share
of the Yen equivalent amount of outstanding Alternate Currency Advances and
outstanding Alternate Currency Letters of Credit Usage exceeds its Commitment.
          (c) Notwithstanding anything to the contrary contained in Article II
of the Credit Agreement, to the extent that, as a result of its outstanding
Alternate Currency

4



--------------------------------------------------------------------------------



 



Advances or participations in Alternate Currency Letters of Credit, any
Alternate Currency Bank cannot fund its full Pro Rata Share of any Borrowing (or
purchase a participation in any Letter of Credit up to its full Pro Rate Share),
such Alternate Currency Bank shall fund a share of such Borrowing (or purchase a
participation in such Letter of Credit) up to the amount of its then available
Commitment, if any, and, in such event, each of the remaining Banks whose
Commitments have not yet been reached shall fund the remaining amount of such
Borrowing (or purchase additional participations in the remaining amount of such
Letter of Credit) on a pro rata basis only among such remaining Banks.
          (d) Notwithstanding anything to the contrary contained in Article II
of the Credit Agreement, to the extent that, as a result of its outstanding
Committed Loans and participations in Letters of Credit, any Alternate Currency
Bank (the “Participating Banks”) cannot fund its full Alternate Currency
Commitment Proportion of any Alternate Currency Advance (or purchase a
participation in any Alternate Currency Letter of Credit up to its full
Alternate Currency Commitment Proportion) under the Alternate Currency Loan
Documents, then, at Guarantor’s option, either (A) the Borrower or Borrowers
designated by Guarantor shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 of the Credit Agreement to the Administrative
Agent, requesting a Borrowing (and all other conditions to such Borrowing shall
be deemed waived or satisfied) (a “Reallocation Borrowing”) of TIBOR Loans on
the date on which such Alternate Currency Advance is to be funded or Alternate
Currency Letter of Credit is to be issued from the Banks that are not
participating in such Alternate Currency Advance or Alternate Currency Letter of
Credit (the “Non-Participating Banks”) (pro rata) and in an amount which is the
lesser of (i) the aggregate amount of each Participating Bank’s share (the
“Commitment Shortfall”) of such Alternate Currency Advance (or participation in
such Alternate Currency Letter of Credit) which exceeds its available Alternate
Currency Commitment and (ii) the aggregate amount of available Commitments of
the Non-Participating Banks, or (B) the participations of the Banks under the
outstanding Letter of Credit or Letters of Credit designated by Borrower shall
be reallocated to reduce the participation of each Participating Bank in such
Letters of Credit by an amount equal to its Commitment Shortfall and increase
the amount of the participations of the Non-Participating Banks (pro rata) by an
aggregate amount equal to the aggregate Commitment Shortfalls. The proceeds of
such Reallocation Borrowing shall be used to repay existing Borrowings of such
Participating Banks, in order to permit such Participating Banks to participate
to the fullest extent possible in such Alternate Currency Advance or Alternate
Currency Letter of Credit.
          5. Organizational Chart. The attached Exhibit I shall replace
Exhibit I to the Credit Agreement and is a true, correct and complete (up to the
tiers shown) organizational and transaction structure chart for the Initial
Borrower and, as of the date hereof, the Qualified Borrowers and the Alternative
Currency Borrowers.

5



--------------------------------------------------------------------------------



 



          6. Mandatory Prepayments. Section 2.12 of the Credit Agreement shall
be amended such that the current paragraph shall be subsection (a) and the
following shall be inserted as subsection (b):
“If at any time the Yen equivalent of the sum of (i) the aggregate amount of
outstanding Loans plus the outstanding amount of the Letter of Credit Usage plus
the Yen equivalent amount of outstanding Alternate Currency Advances plus the
Yen equivalent of the outstanding amount of the Alternate Currency Letters of
Credit Usage, so determined by the Administrative Agent, in the aggregate,
exceeds 105% of the Facility Amount, Guarantors, within three (3) Business Days
after notice thereof from the Administrative Agent, shall repay (and cause the
applicable Borrowers to repay) all or a portion of such Loans (or reduce the
amount of outstanding Letters of Credit) or Alternate Currency Advances (or
reduce the amount of outstanding Alternate Currency Letters of Credit),
otherwise in accordance with the applicable terms of this Agreement, in such
amount so that, following the making of any such payment or reduction, the Yen
equivalent outstanding of such Loans, Letter of Credit Usage, Alternate Currency
Advances and Alternate Currency Letters of Credit do not exceed the Facility
Amount.”
          7. Additional Covenants. Section 5.1(k) of the Credit Agreement shall
be deleted and the following inserted in lieu thereof:
“(k) annually, unaudited financial information for each Credit Party (excluding
the Guarantors) prepared by such Credit Party in the ordinary course of
business, together with notice from each Credit Party of any disposition or
transfer by such Credit Party of any real estate asset to an Affiliate of AMB LP
during the prior year; and”
          8. Events of Default/Rights and Remedies with Respect to Alternative
Currency Borrower Event of Default. Section 6.2 of the Credit Agreement shall be
amended such that the current paragraph shall be subsection (a) and the
following shall be inserted as subsection (b):
“(b) Upon the occurrence of any Immediate Alternate Currency Event of Default
with respect to any Alternate Currency Borrower, the Administrative Agent shall
have the right to immediately make a claim under the Guaranty for, and demand
payment by the Guarantors of, the unpaid principal amount of, and any and all
accrued interest on, the Alternate Currency Advances made to such defaulting
Alternative Currency Borrower and any and all accrued

6



--------------------------------------------------------------------------------



 



fees and other Obligations of such defaulting Alternate Currency Borrower under
the applicable Alternate Currency Loan Documents, with all additional interest
from time to time accrued thereon (the “Defaulting Alternate Currency Borrower’s
Outstanding Obligations”) (it being agreed that the Guarantors’ obligations are
primary and shall be enforceable against each Guarantor and its respective
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent or any of the
Alternative Currency Banks against the defaulting Alternative Currency
Borrower); and upon the occurrence and during the continuance of any other
Alternate Currency Borrower Event of Default, the Administrative Agent,
following consultation with the Alternate Currency Banks that have made
Alternate Currency Advances to the defaulting Alternate Currency Borrower, may
(and upon the demand of the applicable Majority Alternate Currency Banks shall),
by written notice to such defaulting Alternate Currency Borrower and each
Guarantor and acceleration of the Defaulting Alternate Currency Borrower’s
Outstanding Obligations under the applicable Alternate Currency Loan Documents,
immediately make a claim under the Guaranty for, and demand payment by, the
Guarantors of the Defaulting Alternate Currency Borrower’s Outstanding
Obligations (it being agreed that the Guarantors’ obligations are primary and
shall be enforceable against each Guarantor and its respective successors and
assigns without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any of the Alternate Currency
Banks against the defaulting Alternate Currency Borrower).”
          9. Rights and Remedies. Section 6.4 of the Credit Agreement shall be
deleted and the following shall be inserted in lieu thereof:
Upon the occurrence of any Guarantor Event of Default described in
Sections 6.3(f), (g), (o), (q) or (r), the Commitments shall immediately
terminate and the unpaid principal amount of, and any and all accrued interest
on, the Loans, the Alternate Currency Advances and any and all accrued fees and
other Obligations hereunder and/or under the other Loan Documents shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind

7



--------------------------------------------------------------------------------



 



(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Credit Parties;
and upon the occurrence and during the continuance of any other Guarantor Event
of Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Majority Banks shall), by written notice to the
Credit Parties, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity, hereunder or
under any of the other Loan Documents, declare that the Commitments are
terminated and declare the unpaid principal amount of and any and all accrued
and unpaid interest on the Loans, the Alternate Currency Advances and any and
all accrued fees and other Obligations hereunder and/or under the other Loan
Documents to be, and the same shall thereupon be, immediately due and payable
with all additional interest from time to time accrued thereon and (except as
otherwise provided in the Loan Documents) without presentation, demand, or
protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and notice of acceleration), all of which are hereby expressly
waived by the Credit Parties.
          10. Distributions of Proceeds after Default. Section 6.8 of the Credit
Agreement shall be deleted and the following shall be inserted in lieu thereof:
“Notwithstanding anything contained herein to the contrary but subject to the
provisions of Section 9.16 hereof (and the corresponding section of any
Alternate Currency Loan Document), from and after an Event of Default, to the
extent proceeds are received by Administrative Agent pursuant to Section 6.2 or
6.4, with respect to amounts collected under Section 6.2(a) or 6.4 hereof, such
proceeds will be distributed to the Banks pro rata in accordance with the unpaid
principal amount of the Loans (giving effect to any participations granted
therein pursuant to Section 2.5(b) and Section 9.4) and, with respect to amounts
collected under Section 6.2(b) or 6.4 hereof, such proceeds will be distributed
to the applicable Alternate Currency Banks pro rata in accordance with the
unpaid principal amount of the Alternate Currency Advances of the defaulting
Alternate Currency Borrower.”

8



--------------------------------------------------------------------------------



 



          11. Notices. Section 9.1 is amended to add the following sentence:
“Any party may from time to time, by not less than five (5) Business Days’ prior
written notice to the other party given as above set forth, change its address
for purposes of receipt of any such Notice.”
          12. Effective Date. This First Amendment shall become effective upon
receipt by the Administrative Agent of counterparts hereof signed by Borrower,
the Guarantors and the Alternate Currency Banks.
          13. Reaffirmation and Acknowledgment. Each of Borrower and the
Guarantors hereby (a) reaffirms and admits the validity and enforceability of
the Loan Documents and all of the obligations of Borrower and the Guarantors
thereunder, (b) agrees and admits that the Borrower and the Guarantors have no
defenses to or offsets against any such obligations, and (c) certifies that,
following the execution and delivery of this First Amendment by each of
Borrower, the Guarantors and the Banks, (i) no Default or Event of Default shall
exist, and (ii) the representations and warranties contained in the Loan
Documents, as amended hereby, are true and correct in all material respects on
the date hereof (other than representations and warranties which expressly speak
as of a different date).
          14. Entire Agreement. The Credit Agreement as amended by this First
Amendment and the Alternate Currency Loan Documents constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
there are no other agreements, understandings, undertakings, representations or
warranties among the parties hereto with respect to the subject matter hereof
except as set forth herein.
          15. Governing Law. This First Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.
          16. Counterparts. This First Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.
          17. Headings, Etc. Section or other headings contained in this First
Amendment are for reference purposes only and shall not in any way affect the
meaning or interpretation of this First Amendment.
          18. No Further Modifications. Except as modified herein, all of the
terms and conditions of the Credit Agreement, as modified hereby shall remain in
full force and effect and, as modified hereby, the Borrower confirms and
ratifies all of the terms, covenants and conditions of the Credit Agreement in
all respects.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  INITIAL BORROWER:    
 
                AMB JAPAN FINANCE Y.K., a Japan kabushiki kaisha      
 
  By:   (Stamp) [f35262f3526201.gif]    
 
                Name: (CHINESE CHARACTERS) [f35262f3526202.gif]         Title:
Director         [SEAL]    

[Signature Page to First Amendment to JPY Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                GUARANTORS:           AMB PROPERTY, L.P., a Delaware
limited partnership    
 
           
 
  By: AMB PROPERTY         CORPORATION, a Maryland
corporation and its sole general partner    
 
           
 
  By: /s/ Tracy Abels      
 
           
 
  Name:  Tracy Abels      
 
  Title: Vice President           
 
                AMB PROPERTY CORPORATION, a
Maryland
corporation    
 
           
 
  By: /s/ Tracy Abels      
 
           
 
  Name: Tracy Abels      
 
  Title: Vice President      

[Signature Page to First Amendment to JPY Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                QUALIFIED BORROWERS:    
 
                AMB AMAGASAKI 2 TMK    
 
           
 
  By:       (SEAL) [f35262f3526203.gif]
 
         
 
  Name:
Title:   (CHINESE CHARACTERS) [f35262f3526208.gif]  
 
              AMB NARITA 2 TMK    
 
           
 
  By:       (SEAL) [f35262f3526204.gif]
 
         
 
  Name:
Title:   (CHINESE CHARACTERS) [f35262f3526209.gif]  
 
                AMB JAPAN FINANCE 2 Y.K.    
 
           
 
  By:       (SEAL) [f35262f3526205.gif]
 
         
 
  Name:
Title:   (CHINESE CHARACTERS) [f35262f3526210.gif]  
 
                AMB SHIOHAMA TMK    
 
           
 
  By:       (SEAL) [f35262f3526206.gif]
 
         
 
  Name:
Title:   (CHINESE CHARACTERS) [f35262f3526211.gif]  
 
                AMB SHINKIBA TMK,    
 
           
 
  By:       (SEAL) [f35262f3526207.gif]
 
         
 
  Name:
Title:   (CHINESE CHARACTERS) [f35262f3526212.gif]  

[Signature Page to First Amendment to JPY Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
           
 
  AMB TSURUMI TMK,      
 
  By:       (Stamp) [f35262f3526213.gif]
 
         
 
  Name:
Title:   (Singnature) [f35262f3526217.gif]       AMB NARITA 1-2 TMK      
 
  By:       (Stamp) [f35262f3526214.gif]
 
         
 
  Name:
Title:   (Singnature) [f35262f3526218.gif]       AMB KASUGAI 2 TMK      
 
  By:       (Stamp) [f35262f3526215.gif]
 
         
 
  Name:
Title:   (Singnature) [f35262f3526219.gif]       AMB NANKO NAKA TMK      
 
  By:       (Stamp) [f35262f3526216.gif]
 
         
 
  Name:
Title:   (Singnature) [f35262f3526220.gif]  

[Signature Page to First Amendment to JPY Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                AMB FUNABASHI 5 TMK    
 
  By:       (SEAL) [f35262f3526221.gif]
 
         
 
  Name:
Title:   (CHINESE CHARACTERS) [f35262f3526222.gif]  

[Signature Page to First Amendment to JPY Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent and an Alternate Currency Bank      
 
  By: /s/ William M. Ginn      
 
         
 
  Name:  William M. Ginn      
 
  Title: General Manager      

[Signature Page to First Amendment to JPY Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, TOKYO BRANCH,
as an Alternate Currency Bank
      By:   /s/ William G. Said       Name:     William G. Said      Title:    
Vice President & Country Head     

[Signature Page to First Amendment to JPY Credit Agreement]

 